Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16379356, filed April 19, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2021 and November 22, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2, 10, 12 and 19 are objected to because of the following informalities:  
Claims 2 and 12 recite the limitation “the one of the one or more edge nodes” in line 2. It is unclear to the examiner which “one of the one or more edge nodes” the limitation refers to. For examination purpose, “the one of the one or more edge nodes” will read as “one of the one or more edge nodes.”  
Claims 10 and 19 recite the limitation “at least one of the one or more data shipper agents” in line 3. It is unclear to the examiner if the limitation refers to the 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a central agent management unit” in claim 11 and claim 20. The instant specification discloses the central agent management unit “may be performed by a processor and the memory 220 for storing instructions executable by the processor” (para. [0033]). 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite “at least one of log file data, metric data, trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, and security data” in line 2. This limitation reads as requiring one or more log file data, one or more metric data, one or more trace data, one or more network data, one or more event log data, one or more audit data, one or more uptime monitoring data, one or more serverless shipper data, one or more synthetic data, and one or more security data. Base on the instant specification [0031], it would appear that such is not the case and that said data should be claimed in the alternative. For examination purpose, “at least one of log file data, metric data, trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, and security data” will read as “at least one of log file data, metric data, trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, or security data.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Dickey (U.S. Pub. No. US 2015/0293955 A1), and in further view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi.
In regard to claim 1, Kandula teaches a method for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the method comprising: 
	receiving a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102  …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]); 
	providing a graphical user interface (GUI), the GUI enabling the user to configure the one or more data shipper agents (FIG. 4; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]); 
	Kandula does not explicitly teach, but Dickey teaches receiving, via the GUI (e.g. the configuration dialog as exemplified in FIG. 9), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0091], [0139]), the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 2; FIG. 9; “… remote capture agent 250 is adapted to receive configuration information from one or more  may be installed on a physical server and/or in a virtual computing environment ( e.g., virtual machine) that is distributed across one or more physical machines …” – para. [0065]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an event stream type that identifies the type of event data (e.g., clickstream events, HTTP transactions, business transactions, errors, alerts, classified transactions, etc.) to be included in the event stream …” – para. [0091]; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]); 
	receiving a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 9; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) …; and 
	based on the configuration parameters, automatically reconfiguring the configuration of the at least one of the one or more data shipper agents (“… The configuration server may obtain the information from the applications for propagation to the remote capture agents, and 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Dickey disclose the features of applying data collection agents at end devices/VMs. Such incorporation would identify the data types to be collected for sending to other processing network elements and reduce the network traffic of data transmission (Dickey, para. [0028]).
	Kandula in view of Dickey do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to 
In regard to claim 2, Kandula teaches wherein the at least one of the one or more data shipper agents (e.g. monitoring agents – para. [0022]) is configured to collect data from one of the one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 3, Kandula teaches wherein the data collected by the at least one of the one or more data shipper agents include at least one of log file data, metric data (e.g. metric data – para. [0025]), trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, or security data (FIG. 1; “… The 
In regard to claim 4, Kandula teaches wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration (e.g. the application metric metadata – para. [0034]) of the at least one of the one or more data shipper agents (FIG. 3; “… The application metric metadata service 316 stores application signature information and metrics that need to be collected for each application running in the VMs, which are used by the service discovery modules of the monitoring agents in the VMs to identify applications running in their respective VMs. The application metric metadata service also stores the metric details for each application, such as the default collection interval, the type of metric, default threshold for the metric, and alert configuration information …” – para. [0034]).
In regard to claim 5, Kandula does not explicitly teach, but Dickey teaches wherein the automatically reconfiguring the configuration includes setting types of the data to be collected by the at least one of the one or more data shipper agents (e.g. configuring the type of the event stream generated by the remote capture agent; “… The configuration server may obtain the information from the applications for propagation to the remote capture agents, and the remote capture agents may use the information to  configure or reconfigure the creation and processing of event data accordingly …” – para. [0035]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Dickey disclose the features of applying data collection agents at end devices/VMs. Such incorporation would identify the data types to be collected for sending to other processing network elements and reduce the network traffic of data transmission (Dickey, para. [0028]).
In regard to claim 6, Kandula teaches further comprising providing, by the service provider platform, one or more services with respect to the one or more edge nodes using the data collected by the at least one of the one or more data shipper agents (e.g. use the collected data to support the provided services; FIG. 1; “… Currently, enterprises spend large amount of resources to provide 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
In regard to claim 7, Kandula in view of Dickey do not explicitly teach, but Doshi teaches further comprising: monitoring a status of the one or more data shipper agents (FIG. 2; “… After remote agents are discovered by the management console, a user, such as a system ; and based on the monitoring, providing a notification to the user (FIG. 2; “… Discovery can also include both registering the manager with the agent as a recipient of alert notifications as and when they are raised by the agent and initializing performance data collection for the agent and its objects …” – para. [0032]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Dickey and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 8, Kandula in view of Dickey do not explicitly teach, but Doshi teaches wherein the status includes one of the following: an enabled status, a disabled status, an error in an operation of the one or more data shipper agents, a version of the one or more data shipper agents (e.g. a version provided by the agent metadata – para. [0047]), and a last activity time (FIG. 3; “… The Agent MetaData Service 304 is a SOAP based service on the agent 301 that is used by SOAP clients (e.g., manager 207) to get agent metadata. According to an embodiment of the present disclosure, the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key …” – para. [0047]).

In regard to claim 9, Kandula in view of Dickey do not explicitly teach, but Doshi teaches wherein the providing the notification includes prompting the user to change the configuration parameters associated with the at least one of the one or more data shipper agents (FIG. 2; “… The management console 203 can be a java based manager component that displays an event, such as an unsolicited alert notification from a manager or agent indicating, for example, that one of the following conditions may have occurred: a threshold limit was exceeded, the network topology changed, an informational message or error occurred, and/or an application alert occurred, etc. … The management console 203 can be used to create, update and delete monitored objects … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the 
In regard to claim 11, Kandula teaches a system for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the system comprising: a central agent management unit (FIG. 1; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]) configured to: 
	receive a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen ; 
	provide a graphical user interface (GUI), the GUI being configured to enable the user to configure the one or more data shipper agents (FIG. 4; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]); … 
	and a memory in communication with the central agent management unit (“… A system in accordance with an embodiment of the invention comprises memory and at least one processor …” – para. [0006]).
	Kandula does not explicitly teach, but Dickey teaches receive, via the GUI (e.g. the configuration dialog as exemplified in FIG. 9), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0091], [0139]), the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 2; FIG. 9; “… remote capture agent 250 is adapted to receive configuration information from one or more configuration servers 120 over network 101. Remote capture agent 250 may be installed at a customer's premises on one or more of the customer's computing resources … remote capture agent 250 may be installed on a physical server and/or in a virtual computing environment ( e.g., virtual machine) that is distributed across one or more physical machines …” – para. [0065]; “… The configuration information may include a unique numeric or string identifier for ; 
	receive a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 9; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) …; and 
	based on the configuration parameters, automatically reconfigure the configuration of the at least one of the one or more data shipper agents (“… The configuration server may obtain the information from the applications for propagation to the remote capture agents, and the remote capture agents may use the information to  configure or reconfigure the creation and processing of event data accordingly …” – para. [0035]); … 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated 
	Kandula in view of Dickey do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Dickey and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 12, Kandula teaches wherein the at least one of the one or more data shipper agents (e.g. monitoring agents – para. [0022]) is configured to collect data from one of the one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 13, Kandula teaches wherein the data collected by the at least one of the one or more data shipper agents include at least one of log file data, metric data (e.g. metric data – para. [0025]), trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, or security data (FIG. 1; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 14, Kandula teaches wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration (e.g. the application metric metadata – para. [0034]) of the at least one of the one or more data shipper agents (FIG. 3; “… The application metric metadata service 316 stores application signature 
In regard to claim 15, Kandula does not explicitly teach, but Dickey teaches wherein the automatically reconfiguring the configuration includes setting types of the data to be collected by the at least one of the one or more data shipper agents (e.g. configuring the type of the event stream generated by the remote capture agent; “… The configuration server may obtain the information from the applications for propagation to the remote capture agents, and the remote capture agents may use the information to  configure or reconfigure the creation and processing of event data accordingly …” – para. [0035]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an event stream type that identifies the type of event data (e.g., clickstream events, HTTP transactions, business transactions, errors, alerts, classified transactions, etc.) to be included in the event stream …” – para. [0091]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture 
In regard to claim 16, Kandula in view of Dickey do not explicitly teach, but Doshi teaches wherein the central agent management unit is further configured to: monitor a status of the one or more data shipper agents (FIG. 2; “… After remote agents are discovered by the management console, a user, such as a system administrator, may constantly view and change the configuration and status of remote agents. …” – para. [0031]); and based on the monitoring, providing a notification to the user (FIG. 2; “… Discovery can also include both registering the manager with the agent as a recipient of alert notifications as and when they are raised by the agent and initializing performance data collection for the agent and its objects …” – para. [0032]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Dickey and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 17, Kandula in view of Dickey do not explicitly teach, but Doshi teaches wherein the status includes one of the following: an enabled status, a disabled status, an error in an operation of the one or more data shipper agents, a version of the one or more data shipper agents (e.g. a version provided by the agent metadata – para. [0047]), and a last activity time (FIG. 3; “… The Agent MetaData Service 304 is a SOAP based service on the agent 301 that is used by SOAP clients (e.g., manager 207) to get agent metadata. According to an embodiment of the present disclosure, the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key …” – para. [0047]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Dickey and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 18, Kandula in view of Dickey do not explicitly teach, but Doshi teaches wherein the providing the notification includes prompting the user to change the configuration parameters associated with the at least one of the one or more data shipper agents (FIG. 2; “… The management console 203 can be a java based manager component that displays an event, such as an unsolicited alert notification from a manager or agent indicating, for example, that one of the following conditions may have occurred: a threshold limit was 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate a method of viewing and changing the configuration and status of remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Dickey and Doshi disclose the features of applying data collection agents at end devices/VMs. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 20, a system for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the system comprising: a central agent management unit (FIG. 1; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]) configured to: 
	receive a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual  …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]), wherein the one or more data shipper agents is configured to collect data from one of the one or more edge nodes and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]); 
	providing a graphical user interface (GUI), the GUI being configured to enable the user to configure the one or more data shipper agents (FIG. 4; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]); …
	a memory in communication with the central agent management unit (“… A system in accordance with an embodiment of the invention comprises memory and at least one processor …” – para. [0006]); and 
	the service provider platform configured to: receive, from the one or more data shipper agents, data collected by the one or more data shipper agents from the one or more edge nodes (e.g. the enterprises being configured to receive the metrics of virtual machines collected by the monitoring agents; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]); and 
	provide one or more services with respect to the one or more edge nodes using the data collected by the one or more data shipper agents (e.g. use the collected data to support 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
	Kandula does not explicitly teach, but Dickey teaches receiving, via the GUI (e.g. the configuration dialog as exemplified in FIG. 9), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0091], [0139]), each of the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 2; FIG. 9; “… remote capture agent 250 is adapted to receive configuration information from one or more configuration servers 120 over network 101. Remote capture agent 250 may be installed at a customer's premises on one or more of the customer's computing resources … remote capture agent 250 may be installed on a physical server and/or in a virtual computing environment ( e.g., virtual machine) that is distributed across one or more physical machines …” – para. [0065]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an event stream type that identifies the type of event data (e.g., clickstream events, HTTP transactions, business transactions, errors, alerts, ; 
	receiving a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 9; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) …; and 
	30PA9697USbased on the configuration parameters, automatically reconfiguring the configuration of the at least one of the one or more data shipper agents (“… The configuration server may obtain the information from the applications for propagation to the remote capture agents, and the remote capture agents may use the information to  configure or reconfigure the creation and processing of event data accordingly …” – para. [0035]), wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration (e.g. the configuration information – para. [0027]) of the at least one of the one or more data shipper agents (“… the configuration server includes configuration information used to determine how remote capture agents capture network data and build events therefrom. The remote capture agents may obtain the configuration information from the configuration server (e.g., using a push or pull mechanism) and use the configuration information to generate event data containing a series of timestamped events from the network data …” – para. [0027]); …

	Kandula in view of Dickey do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Dickey .
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Dickey (U.S. Pub. No. US 2015/0293955 A1), in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, and in further view of Patsenker et al. (US Patent No. US 8,898,261 B1), herein referred to as Patsenker.
In regard to claim 10, Kandula in view of Dickey and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the receiving the selections of the configuration parameters includes: receiving selections of one or more policies (e.g. agent services such as a file-level reporting service or an email service - col. 7, ll. 24-38) associated with at least one of the one or more data shipper agents (FIG. 2; FIG. 3; “… when the user 180 operates the agent-service-configuration application 220-1 to configure agent services, he or she can be presented with a graphical user interface that appears with a list of agent types 302 as shown on the left side of the structure 300. When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180 …” – col. 7, ll. 24-38; “… The list of corresponding agent services 304 may include, for example, a file-level reporting service and an email service …” – col. 8, ll. 14-22); and for each of the one or more policies, receiving the selections of the configuration parameters (FIG. 2; FIG. 3; “… Once the user 180 then selects a particular agent service 304 to configure, the agent-service-
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
In regard to claim 19, Kandula in view of Dickey and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the receiving the selections of the configuration parameters includes: receiving selections of one or more policies (e.g. agent services such as a file-level reporting service or an email service - col. 7, ll. 24-38) associated with at least one of the one or more data shipper agents (FIG. 2; FIG. 3; “… when the user 180 operates the agent-service-configuration application 220-1 to configure agent services, he or she can be presented with a graphical user interface that appears with a list of agent types 302 as shown on the left side of the structure 300. When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180 …” – col. 7, ll. 24-38; “… The list of corresponding agent services 304 may include, for example, a file-level ; and for each of the one or more policies, receiving the selections of the configuration parameters (FIG. 2; FIG. 3; “… Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 …” – col. 7, ll. 39-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Dickey in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448